DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 11/21/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined under the effective filing date of 1/10/2019.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed 11/21/2019 fails to comply with 37 CFR 1.98(a)(3)(i) and (ii), which requires “a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: storage unit in claims 4 and 5.  The storage unit holds information the computer of the invention is using for processing, as seen in the claims 4 and 5.  This function shows the nature of the limitation as a structural or software-based disclosure in the present disclosure, that sufficiently determines the interpretation of these claim limitations.  Further, page 9 of specification reads, 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 are rejected under 35 U.S.C. 101 because, Step 1: the claims do not fall under statutory categories of processes and/or machines; the claims 
Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 10 and 15, and their dependent claims 2-9, 11-14 and 16-20 respectively, recite a method and/or system for receiving commodity codes, obtain commodity information corresponding to the codes, calculate a first and second weight, the second weight based on the commodity information, compare weights, generate an error when the difference meets or exceeds a threshold, and transmit a notification. Additionally, claim 9 recites complete commodity registration processing for a sales transaction only when the difference between the first weight and the second weight is less than the predetermined threshold value. These limitations are directed to the abstract idea of organizing human activity in the form of commercial activities/sales activities, without significantly more, and the abstract idea of a mental process, including an observation and/or judgment. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the independent claims, and their dependents, as a whole, looking at the additional elements of a display screen, a radio-frequency (RF) reader, a weight scale, a processor, a notification, an error notification, an error notice, a point-of-sale apparatus, and an administrator terminal in claim 1; a non-volatile computer readable storage medium, program instructions in claim 10; and -a point-of-sale controller in claim 15 individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Additionally, claim 2 recites a communication interface, wherein the notification to the administrator terminal is transmitted; claims 4 and 5 recite a storage unit storing commodity information in association with commodity codes; and claim 8 recites a user input device. These claims are rejected on the same grounds as the independent claims.   
Further, claim 3 recites wherein the weight scale is configured to apply a tare weight value in obtaining the first weight; claims 4 and 19 recite wherein the commodity information includes an expected weight value for each commodity code; claims 5, 14 and 20 recite wherein the commodity information for each commodity code includes a flag value indicating whether the commodity corresponding to the commodity code hinders the reading of commodity codes from RF tags; claims 6, 11 and 16 recite wherein the predetermined transmission condition is an elapse of time since the display of the error notice on the display screen exceeding a preset value; claims 7, 12 and 17 recite wherein the predetermined transmission condition is the number of times during a single sales transaction that the error notification has been generated exceeding a preset value; claims 8, 13 and 18 recite wherein the predetermined transmission condition is receipt of a user input at the user input device requesting administrator assistance.
These claims 3, 5-8, 11-14, 16-19 and 20 serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: 
Additionally, claim 2 recites wherein the notification to the administrator terminal is transmitted and is rejected because it is simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Malchak et al. (Patent No. US 7,575,162)
Regarding Claims 1, 10 and 15, Malchak discloses a point-of-sale apparatus (Malchak Figure 1,) comprising: 
a display screen for displaying information to a user; (Malchak 4:35; display screen upon which text is displayed providing information)
(Malchak 3:10; system reads data from RFID tags attached to the items)
a weight scale to obtain a first weight of commodities on the weight scale; (Malchak 3:20; self-checkout system senses the change in the weight)
a processor (Malchak 4:23; processor 9) configured to: 
receive commodity codes from the RF tag reader; (Malchak 3:10; system reads data from RFID tags attached to the items)
obtain commodity information corresponding to the commodity codes; (Malchak 3:10; system reads data from RFID tags attached to the items)
calculate a second weight based on the commodity information; (Malchak 3:20; calculated with reference to the data read from the RFID tags)
compare the first weight to the second weight; (Malchak 3:20; the self-checkout system senses the change in the weight on the conveyor, and compares this change in weight with an expected change calculated with reference to the data read from the RFID tags and/or further data extracted from the database.)
(Malchak 3:30; In the event that the actual and expected change in weight does not match, or in the event that the weight of a carrier bag changes after it has been advanced, a supervisor may be alerted)
display an error notice on the display screen if the error notification is generated; (Malchak 4:35; prompter includes a display screen upon which text is displayed providing information about the inequality)
and transmit a notification to an administrator terminal if the error notification has been generated and a predetermined transmission condition has been satisfied. (Malchak 3:30; In the event that the actual and expected change in weight does not match, or in the event that the weight of a carrier bag changes after it has been advanced, a supervisor may be alerted)

Claim 10 is rejected on the same basis as claim 1, with the additional limitation of: a non-volatile computer readable storage medium including program instructions which when executed by a processor of a point-of-sale apparatus causes the point-of- sale apparatus to carry out a method of commodity registration. (Malchak 3:15; databases and other data-related stores)

Claim 15 is rejected on the same basis as claim 1, with the additional limitations of: point-of-sale terminal controller. (Malchak 4:23; processor 9)


Regarding Claim 2, Malchak discloses the point-of-sale apparatus according to claim 1, further comprising: 
a communication interface, wherein the notification to the administrator terminal is transmitted by the communication interface. (Malchak 1:60; an interface that is responsive to the received product identification information for communicating with a product information database to obtain weight information relating to the product)

Regarding Claim 3, Malchak discloses the point-of-sale apparatus according to claim 1, wherein the weight scale is configured to apply a tare weight value in obtaining the first weight. (Malchak 5:42; one of the bags is in the interrogation field set up by the interrogators 5) (Examiner interprets this limitation for the system to take into account weight of bag when set up to read the commodity weight.)

Regarding Claims 4 and 19, Malchak discloses the point-of-sale apparatus according to claim 1, further comprising: 
a storage unit storing commodity information in association with commodity codes, (Malchak 3:15; databases and other data-related stores) wherein the commodity information includes an expected weight value for each commodity code. (Malchak 4:65; product information including expected weight is extracted from the database 8.)

Regarding Claim 9, Malchak discloses the point-of-sale apparatus according to claim 1, wherein the processor is configured to complete commodity registration processing for a sales transaction only when the difference between the first weight and the second weight is less than the predetermined threshold value. (Malchak 3:25; In the event of equality, within a predetermined tolerance, between the actual and expected change in weight, the self-checkout system allows the user to continue with the transaction by finalizing and effecting payment)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malchak et al. (Patent No. US 7,575,162) in view of Smith (Pub. No. US 2011/0231331 A1.)
Regarding Claims 6, 11 and 16, Malchak discloses the point-of-sale apparatus according to claim 1, but not wherein the predetermined transmission condition is an elapse of time since the display of the error notice on the display screen exceeding a preset value. 
Smith discloses wherein the predetermined transmission condition is an elapse of time since the display of the error notice on the display screen exceeding a preset value. (Smith ¶0024; an item has not been scanned by a shopper for a predetermined period of time, in response to determining that a shopper has placed an item in a bag without scanning the item.)  
While Smith teaches the use of RF technology for data transmission (Smith ¶0013; are capable of identifying purchase items (114a, 114b, 114c) using a barcode, RFID tag,) it does not explicitly teach transmission of weight data.  However, Smith discloses transmit a notification to an administrator terminal if the error notification has been generated (Smith ¶0031; example of FIG. 3 also includes notifying (308) the shopper assistant (314) of the help event. Notifying (308) the shopper assistant (314) of the help event may be carried out, for example, by sending a message to a mobile device carried by the shopper assistant (314), such as a Short Message Service (SMS) message, an electronic mail message, an audio recording delivered via a phone call to the mobile device, and so on.) and a predetermined transmission condition has been satisfied. (Smith ¶0024; An intervention event is a help event that is predetermined to be consistent with the occurrence of some action taking place at the self-checkout terminal (316) that requires intervention from a shopper assistant (314) without requiring a specific request for assistance from the shopper.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Malchak with the known technique of time-based consumer response tactics in Smith 

Regarding Claims 8, 13 and 18, Malchak discloses the point-of-sale apparatus according to claim 1, further comprising: 
a user input device (Malchak 5:60; user input device 17 allows the user to indicate that further bags are required.), but not wherein the predetermined transmission condition is receipt of a user input at the user input device requesting administrator assistance. 
Smith discloses wherein the predetermined transmission condition is receipt of a user input at the user input device requesting administrator assistance. (Smith ¶0026; help event may also include an assist request event during a self-checkout session invoked by the shopper)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Malchak with the known technique of data transmission in response to a user input in Smith because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers to receive assistance when needed.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malchak et al. (Patent No. US 7,575,162) in view of Gao et al. (Pub. No. US 2018/0314863 A1.)
Regarding Claims 5, 14 and 20, Malchak discloses the point-of-sale apparatus according to claim 1, but not further comprising: 
a storage unit storing commodity information in association with commodity codes, wherein the commodity information for each commodity code includes a flag value indicating whether the commodity corresponding to the commodity code hinders the reading of commodity codes from RF tags. 
Gao discloses a storage unit storing commodity information in association with commodity codes, wherein the commodity information for each commodity code includes a flag value indicating whether the commodity corresponding to the commodity code hinders the reading of commodity codes from RF tags. (Gao ¶0028; data reader systems 30, 50, 60 may encounter errors (also referred to as an “exception” hereinafter) when attempting to read an optical code on an object or the reader may simply fail to read the optical code. For instance, in some cases a barcode may be obscured by neighboring items, or an item may be missing a barcode, or a barcode may be difficult to read due to label quality or specular reflection issues. When an exception occurs, information relating to the exception is presented to the customer on the display screen 22 so that the customer can review and clear the exception (e.g., resolve the problem so that the items may be processed).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Malchak with the known technique of error tracking in Gao because applying the known technique would have yielded predictable results and resulted in an improved system by identifying commodities not being scanned.

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malchak et al. (Patent No. US 7,575,162) in view of Edwards (AU 2007231671 B2.)
Regarding Claims 7, 12 and 17, Malchak discloses the point-of-sale apparatus according to claim 1, wherein the predetermined transmission condition is the number of times during a single sales transaction that the error notification has been generated exceeding a preset value. (Edwards 11:20; each trust level may have 20 a pre-determined number of weighing anomalies that are accepted before a security alert is raised)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Malchak 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANT/            Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624